Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 09/15/2022.
Claims 1, 4-6 and 8 have been amended.
Claims 3 and 7 have been cancelled.
Claims 1-2, 4-6 and 8 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2 and 4 are directed to a method (i.e., a process) and claims 5-6 and 8 are directed to a system (i.e., a machine).  Accordingly, claims 1-2, 4-6 and 8 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 5 includes limitations that recite an abstract idea.  Note that independent claim 5 is the system claim, while claim 1 covers a method claim.
Specifically, independent claim 5 recites:
A system for monitoring an epidemic disease in a piggery, comprising a processor, wherein the processor is configured to:
obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air;
establish a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input and the historical health state and the historical epidemic disease state as an output;
determine a first current state of the live pig according to the piggery monitoring model, where the first current state comprises a healthy state and an epidemic disease state; and
monitor a monitored piggery according to the first current state;
obtain a second current state of any live pig in the monitored piggery;
determine whether the second current state and the first current state are within a first current-state similarity threshold range to obtain a third determining result;
determine, if the third determining result indicates that the second current state and the first current state are within the first current-state similarity threshold range, that no epidemic disease occurs in the monitored piggery; and
determine, if the third determining result indicates that the second current state and the first current state are not within the first current-state similarity threshold range, that an epidemic disease occurs in the monitored piggery and make an alarm to a farmer.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining whether an outbreak of an epidemic disease has occurred based on monitored thresholds among pigs and alerting a famer if the epidemic disease has occurred are practices of husbandry and are management and conservation practices of farm animals, which all relate to interactions between people and the farm animals.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because monitoring live pigs, the amount of food the pigs are eating, observing changes in the pig’s environment according to temperature, humidity and concentration of gas in the air are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2 and 4 (similarly for dependent claims 6 and 8) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 (similarly to claim 5), these claims constitute: certain methods of organizing human activity” because determining whether an outbreak of an epidemic disease has occurred based on monitored thresholds among pigs and alerting a famer if the epidemic disease has occurred are practices of husbandry and are management and conservation practices of farm animals, which all relate to interactions between people and the farm animals.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because monitoring live pigs, the amount of food the pigs are eating, observing changes in the pig’s environment according to temperature, humidity and concentration of gas in the air are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
In relation to dependent claims 2 and 4 and 6 and 8, these claims merely recite determining steps such as determining food intake, environmental parameters, healthy state of the pigs and exceeding threshold to generate alarms to farmers.
2019 PEG: Step 2A - Prong Two: 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 5 (similar to claim 1), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for monitoring an epidemic disease in a piggery, comprising a processor, wherein the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is configured to:
obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
establish a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input and the historical health state and the historical epidemic disease state as an output;
determine a first current state of the live pig according to the piggery monitoring model, where the first current state comprises a healthy state and an epidemic disease state; and
monitor a monitored piggery according to the first current state;
obtain a second current state of any live pig in the monitored piggery (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determine whether the second current state and the first current state are within a first current-state similarity threshold range to obtain a third determining result;
determine, if the third determining result indicates that the second current state and the first current state are within the first current-state similarity threshold range, that no epidemic disease occurs in the monitored piggery; and
determine, if the third determining result indicates that the second current state and the first current state are not within the first current-state similarity threshold range, that an epidemic disease occurs in the monitored piggery and make an alarm to a farmer.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system with a processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air” and “obtain a second current state of any live pig in the monitored piggery”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity and extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claim 5) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-2, 4-6 and 8 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2 and 4 and analogous independent claim 5 with its dependent claims 6 and 8, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 5, regarding the additional limitations of the system with the processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air” and “obtain a second current state of any live pig in the monitored piggery”, which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity and extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 5 and analogous independent claim 1 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2 and 4 and analogous dependent claims 6 and 8, there is no additional elements.
Therefore, claims 1-2, 4-6 and 8 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zimmerman (U.S. 2012/0294876 A1).
Regarding claim 1, Zimmerman discloses A method for monitoring an epidemic disease in a piggery (See disease monitoring (0007) such as a lung related disease (P0019) that create epidemics, when not diagnosed and quickly treated (P0006) including pigs [P0276] respiratory diseases in pigs including Porcine Respiratory Disease Complex (PRDC) and Porcine Reproductive and Respiratory Syndrome (PRRS) cause both direct production losses and unrecognized loss due to subclinical disease.), comprising:
obtaining a historical food intake amount (See Fig. 4, steps 440, 444, 450, where amount of feed or supplement dispensed is recorded as mentioned in P0095, P0098.), historical environmental parameters (See Fig. 1, [P0093] a monitoring system for metabolic gas emissions from animals (such as NDIR CH.sub.4 and CO.sub.2 analyzer 116 and data logger 118 of system 100 and Fig. 4, where gas emissions and concentrations over time is recorded as mentioned in P0094. Also, see P0133.), a historical health state (The database of recorded logs (P0096) allows looking up whether or not the animal has a treatable disease as mentioned in P0267. Also see prior vaccination records in Abstract.) and a historical epidemic disease state of a live pig (See P0064, where airborne transmission of respiratory disease, causing herd loss among infecting cattle and hogs construe an epidemic disease state of a live pig. Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.), wherein the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air (See [P0094, P0114] The system may include sensors to monitor animal head position when under the hood, wind speed, wind direction, air temperature, relative humidity, air flow rate through the air sampling pipe, and other sensors. In [P0019] the invention provide an implementation of an animal monitoring station that can measure methane emissions and/or emissions of carbon dioxide and/or other metabolic gases such as hydrogen and hydrogen sulfide. Additionally, the animal monitoring station may be used to diagnosis an animal as having (or potentially having) a disease/condition such as a lung-related disease and further may be used to selectively provide a nasal vaccination to particular animals.);
establishing a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input (See historical environmental parameters in [P0098] The gas concentration over time as measured in steps 470 and 476 may be recorded by data logger as shown at 450 concurrently with or prior to transfer to the nutrient supplement selection program module or programs at data analyzing station 490.) and the historical health state and the historical epidemic disease state as an output (See P0063-P0064, where health monitoring in relation with modifying a administered vaccine serves as historical health state and the historical epidemic disease state as an output.);
determining a first current state of the live pig according to the piggery monitoring model, where the first current slate comprises a healthy state and an epidemic disease state (See improved health of the animals via vaccinations P0019, P0098. Also, see taking current readings for the pig such as temperature and humidity mentioned in P0126.); 
monitoring a monitored piggery according to the first current state (Taught in P0279, as how well the lungs function in relationship to released carbon dioxide serves as monitoring a first current state.);
obtaining a second current state of any live pig in the monitored piggery (The second current state taught in P0190, as real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring. Also, see monitoring as collecting respiration events in P0053.);
determining whether the second current state and the first current state are within a first current-state similarity threshold range to obtain a third determining result (With live monitoring audio/visual cues and sensors (P0053, P0217, P0223) with threshold changes for the second current state, the first current state as monitoring a pig’s lung function correlating to metabolic gases in the air (P0049-P0050, P0069), and maintaining methane emissions at a presently desired level (P0030, P0116), see lung functioning below some diagnostic threshold in P0279, and [P0058] a comparison of the determined methane to a threshold methane value.);
if the third determining result indicates that the second current state and the first current state are within the first current-state similarity threshold range, determining that no epidemic disease occurs in the monitored piggery (With threshold changes for the second current state (P0217, P0223), see maintaining methane emissions at a presently desired level (P0030-P0031, P0116) construed as determining that no epidemic disease has occurred.); and
if the third determining result indicates that the second current state and the first current state are not within the first current-state similarity threshold range, determining that an epidemic disease occurs in the monitored piggery and making an alarm to a farmer (See [P0205] Changes in fluxes, monitored by a GreenFeed system, then could be used to quickly alert the producer of a potential problem (e.g., the GreenFeed server could issue alert communications when predefined threshold changes in fluxes are detected. Also, in [P0279] When lung functioning is below some diagnostic threshold for the particular animal or breed of animal, the animal may be flagged as potentially having a respiratory disease or condition in the system database, in next reports to an operator, and/or in an alert transmitted to an operator of the GreenFeed system (or manager/worker of an animal-raising operation).).
Regarding claim 2, Zimmerman discloses The method for monitoring an epidemic disease in a piggery according to claim 1, wherein the determining a first current state of the live pig according to the piggery monitoring model specifically comprises: obtaining a current food intake amount of the live pig within a period of time threshold range (See P0056, where animals’ weight, food consumption and water consumption are measured according to performance boundaries as a monitoring model set for a herd. The daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
determining whether the current food intake amount is in a downtrend within the tune threshold range to obtain a first determining result (Taught in P0056 as the daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
if the first determining result indicates that the current food intake amount is in the downtrend within the time threshold range obtaining current environmental parameters of the monitored piggery (See [P0058] the data analyzing station further operates to initiate a report on health, dry matter intake, or breeding status for the ruminant based on a comparison of the determined methane to a threshold methane value.);
determining whether the current environmental parameters and the historical environmental parameters are within an environmental-parameter similarity threshold range to obtain a second determining result (See how metabolic gas mass flux is detected as environmental parameters in P0144 and methane emissions also as an environment parameter in P0146. See P0011, where greenhouse gas (GHG) and methane established baseline data can be analyzed at the analyzing station for similarity thresholds.); and 
if the second determining result indicates that the current environmental parameters and the historical environmental parameters are within the environmental-parameter similarity threshold range, determining, by taking the current food intake amount and the current environmental parameters as an input, the first current state of the live pig according to the piggery monitoring model (See added supplements, diet change and pasture food in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.).
Regarding claim 4, Zimmerman discloses The method for monitoring an epidemic disease in a piggery according to claim 1, where, after determining that the epidemic disease occurs in the monitored piggery and making the alarm to the farmer (See alert sent to operator in P0279.), the method further comprises the steps of:
obtaining a third current state of a live pig in any piggery; determining whether the third current state and the first current state are within a second current- state similarity threshold range to obtain a fourth determining result (See added supplements, diet change and pasture food as forms of states in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.);
if the third current state and the first current state are within the second current-state similarity threshold range, determining that the epidemic disease does not occur in the any piggery (See P0168, P0203, where efficiency improvements and disease detection construe the epidemic disease does not occur.); and
if the third current state and the first current state are not within the second current-state similarity threshold range, determining that the epidemic disease occurs in the any piggery and making an alarm to the farmer (Taught in P0205-P0206, where predefined threshold changes of emissions fluxes are detected to cause an alarm. The diet change as a form of state in relation with methane to carbon dioxide ratios for a herd over time to illustrate how management of feed can be used to vary and control methane production shown in Fig. 12, P0152.).
Regarding claim 5, Zimmerman discloses A method for monitoring an epidemic disease in a piggery (See disease monitoring (0007) such as a lung related disease (P0019) that create epidemics, when not diagnosed and quickly treated (P0006) including pigs [P0276] respiratory diseases in pigs including Porcine Respiratory Disease Complex (PRDC) and Porcine Reproductive and Respiratory Syndrome (PRRS) cause both direct production losses and unrecognized loss due to subclinical disease.), comprising a processor, wherein the processor is configured to:
obtain a historical food intake amount (See Fig. 7A, and P0022, P0100, P0116, where software programs/modules run by computers/processors). See Fig. 4, steps 440, 444, 450, where amount of feed or supplement dispensed is recorded as mentioned in P0095, P0098.), historical environmental parameters (See Fig. 1, [P0093] a monitoring system for metabolic gas emissions from animals (such as NDIR CH.sub.4 and CO.sub.2 analyzer 116 and data logger 118 of system 100 and Fig. 4, where gas emissions and concentrations over time is recorded as mentioned in P0094. Also, see P0133.), a historical health state (The database of recorded logs (P0096) allows looking up whether or not the animal has a treatable disease as mentioned in P0267. Also see prior vaccination records in Abstract.) and a historical epidemic disease state of a live pig (See P0064, where airborne transmission of respiratory disease, causing herd loss among infecting cattle and hogs construe an epidemic disease state of a live pig. Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.), where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air (See [P0094, P0114] The system may include sensors to monitor animal head position when under the hood, wind speed, wind direction, air temperature, relative humidity, air flow rate through the air sampling pipe, and other sensors. In [P0019] the invention provide an implementation of an animal monitoring station that can measure methane emissions and/or emissions of carbon dioxide and/or other metabolic gases such as hydrogen and hydrogen sulfide. Additionally, the animal monitoring station may be used to diagnosis an animal as having (or potentially having) a disease/condition such as a lung-related disease and further may be used to selectively provide a nasal vaccination to particular animals.);
establish a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input (See historical environmental parameters in [P0098] The gas concentration over time as measured in steps 470 and 476 may be recorded by data logger as shown at 450 concurrently with or prior to transfer to the nutrient supplement selection program module or programs at data analyzing station 490.) and the historical health state and the historical epidemic disease state as an output (See P0063-P0064, where health monitoring in relation with modifying a administered vaccine serves as historical health state and the historical epidemic disease state as an output.);
determine a first current state of the live pig according to the piggery monitoring model, where the first current state comprises a healthy state and an epidemic disease state (See improves health of the animals via vaccinations P0019, P0098. Also, see taking current readings for the pig such as temperature and humidity mentioned in P0126.); and
monitor a monitored piggery according to the first current state (Taught in P0279, where how well the lungs function in relation to released carbon dioxide serves as monitoring a first current state.);
obtain a second current state of any live pig in the monitored piggery (The second current state taught in P0190, as real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring. Also, see monitoring as collecting respiration events in P0053.);
determine whether the second current state and the first current state are within a first current-state similarity threshold range to obtain a third determining result (With live monitoring audio/visual cues and sensors (P0053, P0217, P0223) with threshold changes for the second current state, the first current state as monitoring a pig’s lung function correlating to metabolic gases in the air (P0049-P0050, P0069), and maintaining methane emissions at a presently desired level (P0030, P0116), see lung functioning below some diagnostic threshold in P0279, and [P0058] a comparison of the determined methane to a threshold methane value.);
determine if the third determining result indicates that the second current state and the first current state are within the first current-state similarity threshold range, determining that no epidemic disease occurs in the monitored piggery (With threshold changes for the second current state (P0217, P0223), see maintaining methane emissions at a presently desired level (P0030-P0031, P0116) construed as determining that no epidemic disease has occurred.); and
determine if the third determining result indicates that the second current state and the first current state are not within the first current-state similarity threshold range, determining that an epidemic disease occurs in the monitored piggery and making an alarm to a farmer (See [P0205] Changes in fluxes, monitored by a GreenFeed system, then could be used to quickly alert the producer of a potential problem (e.g., the GreenFeed server could issue alert communications when predefined threshold changes in fluxes are detected. Also, in [P0279] When lung functioning is below some diagnostic threshold for the particular animal or breed of animal, the animal may be flagged as potentially having a respiratory disease or condition in the system database, in next reports to an operator, and/or in an alert transmitted to an operator of the GreenFeed system (or manager/worker of an animal-raising operation).).
Regarding claim 6, Zimmerman discloses The system for monitoring an epidemic-disease in a piggery according to claim 5, wherein the processor, wherein the processor is configured to: obtain a current food intake amount of the live pig within a period of time threshold range (See Fig. 7A, and P0022, P0100,P0116, where software programs/modules run by computers/processors. See P0056, where animals’ weight, food consumption and water consumption are measured according to performance boundaries as a monitoring model set for a herd. The daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
determine whether the current food intake amount is in a downtrend within the time threshold range to obtain a first determining result (Taught in P0056 as the daily total mix rations (TMR) is an example performance boundary within a period of time threshold range.);
obtain, if the first determining result indicates that the current food intake amount is in the downtrend within the time threshold range, current environmental parameters of the monitored piggery (See [P0058] the data analyzing station further operates to initiate a report on health, dry matter intake, or breeding status for the ruminant based on a comparison of the determined methane to a threshold methane value.);
determine whether the current environmental parameters and the historical environmental parameters are within an environmental-parameter similarity threshold range to obtain a second determining result (See how metabolic gas mass flux is detected as environmental parameters in P0144 and methane emissions also as an environment parameter in P0146. See P0011, where greenhouse gas (GHG) and methane established baseline data can be analyzed at the analyzing station for similarity thresholds.); and 
determine, if the second determining result indicates that the current environmental parameters and the historical environmental parameters are within the environmental-parameter similarity threshold range, by taking the current food intake amount and the current environmental parameters as an input, the first current state of the live pig according to the piggery monitoring model (See added supplements, diet change and pasture food in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.).
Regarding claim 8, Zimmerman discloses The system for monitoring an epidemic disease in a piggery according to claim 5, where the processor is, further configured to: obtain a third current state of a live pig in any piggery (Taught in P0279, where how well the lungs function in relation to released carbon dioxide serves as monitoring a first current state. Taught in P0190, where real-time analytical instruments and viewing an animal with a camera (P0217, P0223) construe live monitoring.); 
determine whether the third current state and the first current state are within a second current-slate similarity threshold range to obtain a fourth determining result (See added supplements, diet change and pasture food as forms of states in correlation with the reduction of methane/carbon dioxide detection compared to baseline performance as a threshold in P0146.); and
determine, if the third current state and the first current state are within the second current-state similarity threshold range, that the epidemic disease does not occur m the any piggery (See P0168, P0203, where efficiency improvements and disease detection construe the epidemic disease does not occur.); and
determine, if the third current state and the first current state are not within the second current-state similarity threshold range, that the epidemic disease occurs in the any piggery and make an alarm to the farmer (Taught in P0205-P0206, where predefined threshold changes of emissions fluxes are detected to cause an alarm. The diet change as a form of state in relation with methane to carbon dioxide ratios for a herd over time to illustrate how management of feed can be used to vary and control methane production shown in Fig. 12, P0152.).

Response to Arguments
Applicant alleges that the amended claim 1 relates to the practical applications of automatically monitoring the monitored piggery according to the actual physical parameters in the piggery and making an alarm when the epidemic disease occurs. See pgs. 8-9 of Remarks – Examiner disagrees.
Monitoring a piggery and making an alarm when an epidemic disease occurs at the piggery is a problem that has already been solved. Besides, in Applicant’s claim 15, the recited “obtain a historical food intake amount, historical environmental parameters, a historical health state and a historical epidemic disease state of a live pig, where the historical environmental parameters comprise a temperature, a humidity, and concentration of gas in the air” and “obtain a second current state of any live pig in the monitored piggery”, are insignificant pre-solution and extra-solution activity and not significantly more than an abstract idea.
Regarding the Applicant’s arguments and amendments, see pages 9-10, filed 09/15/2022, with respect to 35 USC §112(a), USC §112(b) rejection and having a 35 USC §112(f) characterization have been fully considered and are persuasive.  The 112(a), 112(b) and 112(f) rejections of claims 55-6 and 8 have been withdrawn. 
Applicant argues on the basis that the Zimmerman reference does not teach “establishing a piggery monitoring model by taking the historical food intake amount and the historical environmental parameters as an input and the historical health state and the historical epidemic disease state as an output”. Besides monitoring a consistent diet (P0033) identifying when key nutrients are missing as a monitoring model, see exemplary Fig. 12, where a graph plotting dry matter intake (DMI), caloric intake (VEM), and methane to carbon dioxide ratios for a herd over time illustrates how management of feed can be used to vary and control methane production. Correlations between how diet and environment have an effect on health and epidemic disease states is taught in P0063-P0064, where health monitoring in relation with modifying a administered vaccine serves as historical health state and the historical epidemic disease state as an output.
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. The revised amendments recited with “if the third determining result indicates that the second current state and the first current state are not within the first current-state similarity threshold range, determining that an epidemic disease occurs in the monitored piggery" do not sufficiently overcome the art rejection. See P0205 and P0279.

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
10/06/22

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686